Title: To George Washington from Colonel John Cadwalader, 15 December 1776
From: Cadwalader, John
To: Washington, George



Sir
Bristol [Pa.] 15th Decr 1776

I recd your Dispatches to day & have sent Capt: Alexanders Company to Philada.
Mr Symes (Lt in R. H. Emigrants who now acts as Asst A. De Camp to General How) came over from Burlington this Morning with a Number of Officers & privates to be exchanged—he says that General Lee was taken by Surprize last Friday Afternoon by about 30 Light Horse. Capt: Murray one of the Prisoners, informs me that Capt: Montresure told him the same Story at Trenton, & he has no Doubt of the Fact—Symes tells me that a considerable Body of the Enemy are near Burlington, & will march in about Noon—Capt: Murray confirms this, but cannot certainly ascertain the number—but gives the followg acct of the arrangment of the Enemy’s Army for the Winter—That the main Army was at or near Trenton, a large Body had prepared to march to Brunswick yesterday for the Winter—wch place was to be head Quarters, 500 men at Burlington, 500 at Bordenton, 500 at Trenton; & a number to each Town in that part of the Country equal to its size—This was the Conversation at Trenton among the officers & Inhabitants who have submitted & joined the Enemy—I have sent several persons over for Intelligence, & last Night sent Capt: Shippen with 20 good men—One of the men, sent yesterday Morng to Mount holley to enquire whether the Enemy had gone that way—he there

conversed with a man well known for his attachment to our Cause, who informed him that 600 lay last Night at the Black Horse, about 9 miles from Burlington[.] he saw them on their march in the followg order—The advanced Party of 200 near the blk Horse, 200 at Mansfield Meeting, 200 at the Rising Sun, or Square—This Line extended about three Miles—but the whole were to march to the Black Horse—They had five Brass Field Pieces—On his return, he came through Burlington & was there informed that the Troops seen at Black Horse were the adv: Party of about 2,000 Hessians—General Ewing informed me yesterday, that upwards of 2,000 Hessians were seen going into Bordenton in the Afternoon—I have sent off the man who came over this Morning to ascertain the Facts—If there is not more than 5 or 600 men in Burlington to night, & no Body to sustain them if attacked, I shall attack them about Day-light to-morrow Morng—The Person sent over to Day is a very intelligent spirited Officer in the Jersey Regulars—&, I hope, will give me information time enough to make the necessary Preparation—I have ordered two Officers to go up Neshaminy & make the Observations you recommended—& shall transmit the Report to you as soon as possible.
General How is certainly gone to New York, unless the whole is a scheme to amuse & surprize—I shall, from time to time, inform you of every material piece of Intelligence. I am, with the greatest respect your Excellency’s most obt very hble Servant

John Cadwalader


P.S. Messrs John, Andrew, & Wm Allen are at Trenton—Capt. Murray saw them.

